DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morgan et al., US 2004/0045234.
Regarding claim 2:
Morgan discloses a head-of-wall assembly (1) comprising: 
an overhead, fluted pan deck (10) having a plurality of elongate hollow spaces separated by lower surfaces; 

a plurality of studs (14) coupled with the header track; 
a wallboard (18) coupled with the plurality of studs; 
a pre-shaped fire sponge (30 and 32) having a cross-sectional shape and comprising: 
an inner layer (32) comprising a compressible material (para. 0033); and 
an outer layer (30) encompassing the inner layer; 
wherein the pre-shaped fire sponge is positioned above the header track within one elongate hollow space of the plurality of elongate hollow spaces to block passage of smoke and/or fire through the one elongate hollow space (para. 0037);
wherein the fire sponge is compressed along at least one dimension within the one elongate hollow space (each of paragraphs 0014, 0062, 0071 and 0096 specify that the firestop sponge material is installed under pressure providing for compression of the sponge within the hollow space).
Regarding claim 3:
Morgan discloses wherein the outer layer is an outermost layer.
Regarding claims 4 and 5:
Morgan discloses wherein the outer layer is polymer latex (para. 0046).
Regarding claim 6:

It would have been an obvious matter of design choice to provide a thickness of 1/16 to 1/8 inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  There would be no unexpected or unpredictable result obtained from thinning or thickening of the outer layer to achieve the claimed thickness. There is no evidence that the claimed dimensions not specifically taught by Morgan provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.
Regarding claims 7-10, 12:
Morgan discloses wherein the outer layer comprises a smoke seal material, wherein the outer layer is flexible and heat-resistant (para. 0032 and 0088), wherein the outer layer maintains the cross-sectional shape of the sponge.
Regarding claims 11 and 13:
Morgan discloses wherein the elongate hollow space has a trapezoidal cross-section and wherein the compressible material is of mineral wool (para. 0091).
Regarding claim 14:
Morgan does not disclose the exact compression as 30%.
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Refer to MPEP § 2144.05. In the instant case, the mineral wool could be compressed as necessary to occupy a particularly sized space.
Regarding claim 15:
Morgan discloses wherein the inner compressible material is compressed by the outer layer (the interior is compressed and thus the compression occurs via the outer layer).
Regarding claim 16:
Morgan discloses compression to fit and Herren discloses wherein the compression is for fitting into the hollow space within the pan deck above the header track, wherein the sponge expands after placement to hold itself in place.
Regarding claims 17-18:
Morgan discloses a fire-retardant strip that is also a sealing element material strip (21) coupled with and extending along the header track.
Regarding claim 19:
Morgan discloses wherein the compressible material of the inner layer comprises an intumescent material (para. 0075).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the most relevant prior art to Morgan et al., US 2004/0045234 discloses a fire sponge that overlies the wall and the header track. There is no teaching, suggestion or motivation to alter the fire sponge of Morgan to be entirely above an upper plane of the header track. Further, it does not appear the sponge of Morgan would be operable as intended if it were modified to be entirely above an upper plane of the header track.
Regarding claim 24, the most relevant prior art to Morgan discloses a fire sponge that occupies many hollow spaces and has a maximum width in the first direction that exceeds the maximum width of one elongated hollow space in the first direction. There is no teaching, suggestion or motivation for the sponge of Morgan to be reduced in width as claimed.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Morgan does not disclose wherein the sponge is compressed along at least one dimension within the one elongate hollow space, Morgan discloses wherein the sponge is inserted under pressure, so much so that the outer layer/bag layer is prone to failure if the pressure is excessive (para. 0096 of Morgan). As such, the examiner finds that the fire sponge is compressed by virtue of it being inserted under pressure such that it does not fully expand barring failure of the containment bag outer layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633